Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Pagei1of.19 PagelD5

William D. Hamker

Attorney and Counselor at Law

1800 S. Washington, Suite 110
Amarillo, Texas 79102

Telephone

Boazd Certified in
Personal Injury Trial Law (806) 371-7878
By the Texas Board Telecopier
of Legal Specialization (806) 379-8666
February 11, 2020

BY CM, RRR 7013 2630 0002 1241 3652

Sandra Hollie

United States Postal Service
Tort Claims Coordinator
P.O. Box 162166

Ft. Worth, Texas 76161-2166

RE: MY CLIENT: Creston Bolden
YOURINSURED: _ Jessica Bush and US Postal Service
CLAIM NO:: 760-19-00423970A

DATE OF LOSS: 2-11-19

Dear Ms. Hollie:

Please find enclosed the executed Claim for Damage, Injury, or Death, along with attachments,
pertaining to Ms. Creston Bolden’s bodily injury claim.

Please note, at the time Ms. Bolden was driving her vehicle she was wearing a seatbelt. The impact
was on the front of the vehicle and the rate of speed upon impact was approximately 45 mph.
During the collision, Ms. Bolden was struck on the posterior head, the back, the face and the
anterior head, The impact force caused Ms. Bolden’s cervical, thoracic and lumbar spine to be
exposed to high degrees of compression, sheering tension and rotational forces in rapid sequence,
which was virtually instantaneous. It is the timing, or the lack of time, for the body to react to the
forces that caused the injuries. She subsequently developed pain and continues to suffer. pain in her
upper back, She has even had to obtain a modified desk and new chair to work. Her longevity at
work is suspecl, and her hope to be pain free is:bleak. She continues to suffer from headaches, loss

of sleep, occasional spasms, swelling and pain. |

I look forward to working with you in hopefully bringing about an amicable resolution to my
client’s claim. .,

Sincerely, (> fe
tn & < af ne
> <=" William D. Hamker

WDH/lan

EXHIBIT “A”

Enclosures

CC: Creston Bolden
INSTRUCTIONS: Please read carefully the, — ictions on th M APPROVED

OMB NO. 1105-0008

 

CLAINI FOR DAMAGE, | Potlensan iisenci o eee
- reverse side and supply information requested on Wuth sides of this
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.
2. Name, address of claimant, and clalmant's personal representative if any.

 

(See instructions on reverse). Number, Street, City, State and Zip code.

1. Submit to Appropriate Federal Agency:
CRESTON BOLDEN WILLIAM HAMKER

TORT CLAIMS COORDINATOR
PO BOX 162166 1106 NW 20TH AVE. 1800 S. WASHINGT)
FORT WORTH, TX 76161-2166 AMARILLO, TEXAS 79107 #110, AMARILLO,
CLAIM# 760-19-00423970A TX 79102

5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7-5 YAM. OR P.M.)

 

3. TYPE OF EMPLOYMENT 4, DATE OF BIRTH

[_]miutary fk] civiian | 3-3-95 _ | SINGLE
8, BASIS OF CLAIM (State In detall the known facts and circumstances attending the damage, injury, or death, Identifying persons and property Involved, the place of occurrence and

 

 

MONDAY, FEBRUARY 11, 2019 | 11:53 am

 

 

the cause thereof. Use additional pages If necessary).

IT WAS FEBRUARY 11, 2019, AT APPROXIMATELY 11:53 AM. MS. BOLDEN WAS TRAVELING WEST ON 45TH
ST. IN AMARILLO, TEXAS WHEN JESSICA BUSH, WHILE DRIVING FOR THE POSTAL SERVICE, FAILED TO
YIELD THE RIGHT-OF-WAY AT THE YIELD SIGN AND STRUCK MS. BOLDEN.

 

9, PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, Clty, State, and Zlp Code).
CHARISS BOLDEN

1106 NW 20TH AVE, AMARILLO, TX 79107

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.

 

(See instructions on reverse side).

PROPERTY DAMAGE WAS SETTLED

 

10, PERSONAL INJURY/WRONGFUL DEATH
STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME

 

OF THE INJURED PERSON OR DECEDENT.
MS: BOLDEN SUSTAINED INJURY TO HER NECK, BACK AND CHEST, SHE ALSO INJURED HER LEFT WRIST,

LEFT KNEE AND HAS HAD HEADACHES. HER NOSE WAS ALSO HURT.

 

WITNESSES
ADDRESS (Number, Street, Clty, State, and Zip Code)

1106 NW 20TH AVE., AMARILLO, TX 79107
1705 S. JACKSON, AMARILL, TX 79102

 

11.
NAME

 

CRESTON BOLDEN
JESSICA BUSH, OTHER DRIVER

 

 

AMOUNT OF CLAIM (In dollars)

12. (See Instructions on reverse).
12c. WRONGFUL DEATH

12a, PROPERTY DAMAGE
N/A
/ $77,310.00

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

13 TR

The clalmant Is liable to the United States Government for a clvil penalty of nol less than
$5,000 and not more than $10,000, plus 3 times the amount of damages sustalned

12d. TOTAL (Failure to specify may cause
forfeiture of your rights).

N/A
$77,310.00

 

12b, PERSONAL INJURY

 

 

14, DATE OF SIGNATURE

806-420-2887 Z-\0-20

CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS

13b, PHONE NUMBER OF PERSON SIGNING FORM

 

NT (See Instructions on reverse side).

 

 
 

CRestkon Bake

 

Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)

 

 

 

 

by the Government. (See 31 U.S.C. 3729).
Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
PRESCRIBED BY DEPT. OF JUSTICE
28 CFR 14.2

Previous Edition is not Usable
95-109
 

. INSURANCE COVERAGE '

in order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the Insurance coverage of the vehicle or property.

 

15, Do you carry accident Insurance? [] Yes If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. &] No

[| Yes [xl No 17. If deductible, state amount.
N/A

16. Have you filed a claim with your insurance carrier in thls Instance, and if so, is it full coverage or deductible?

 

18. Ifa claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference lo your claim? (it is necessary that you ascertain ihese facts).

N/A

 

19. Do you carry public liability and property damage Insurance? C] Yes  f yes, give name and address of Insurance carrier (Number, Street, City, State, and Zip Code). i} No

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency” whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

claim form.
Complete all items - Insert the word NONE where applicable.

ACLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 85 OR OTHER WRITTEN THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY TWO YEARS AFTER THE CLAIM ACCRUES.
Failure to completely execute this form or to supply the requested material within The amount clalmed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid, A clalm .
Is deemed presented when it Is received by the appropriate agency, not when It fs (a) In support of the clalm for personal injury or death, the claimant should submita
written report by the attending physician, showing the nature and extent of the injury, the

nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or Incapacitation, attaching Itemized bills for medical,

hospltal, or burlal expenses actually incurred.

mailed,

If instruction Is needed in completing this form, the agency listed In Item #1 on the reverse

side may be contacted. Complete regulations pertaining to clalms asserted under the

Federal Tort Clalms Act can be found in Title 28, Code of Federal Regulations, Part 14.

Many agencles have published supplementing regulatlons. If more than one agency is (b) In support of clalms for damage to property, which has been or ean be economically

Involved, please state each agency. repalred, the claimant should submit at least two Itemized signed statements or estimates
by rellable, disinterested concerns, or, If payment has been made, the Itemized signed

recelpts evidencing payment.

The clalm may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to {he Government Is submitted with the claim establishing express
authority to act for the clalmant. A claim presented by an agent or legal representative (c) In support of claims for damage to property which is not economically repairable, or if
must be presented In the name of the claimant. If the claim Is signed by the agent or the property is lost or destroyed, the clalmant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and ba | cost of the property, the date of purchase, and the value of the property, both before and
accompanied by evidence of his/her authority to present a clalm on behalfof the clalmant | after the accident. Such statements should be by disinterested competent persons,

as agent, executor, administrator, parent, guardian or other representative. preferably reputable dealers or officials familiar with the type of property damaged, or by

two or more competitive bidders, and should be certified as being Just and correct.

 

 

 

If clalmant intends to file for both personal injury and property damage, the amount for
each must be shown In Item number 12 of thls form. (d) Failure to specify a sum certaln will render your claim Invalid and may result In
forfeiture of your rights.
PRIVACY ACT NOTICE
This Notice Is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and B. Principal Purpose: The Information requested Is to be used In evaluating claims.
concerns the Information requested In the letter to which this Notice Is attached. G. Routine Use: See the Notices of Systems of Records for the agency to whom you are
A. Authority: The requested information |s solicited pursuant to one or more of the submitting thls form for this information.
following: 5 U.S.C, 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28C.F.R. | D. Effect of Failure to Respond: Disclosure is voluntary. However, fallure to supply the
Part 14, requested Information or to execute the form may render your clalm "Invalid."

 

PAPERWORK REDUCTION ACT NOTICE
ls estimated to average 6 hours per

This nollce is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C, 3504. Public reporting burden for this collection of Information
response, Including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
ther aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts

information.. Send comments regarding this burden estimate or any ‘0
to the Office of Management and Budgel. Do net mall completed

Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S, Department of Justice, Washington, OC 20530 or
form(s) to these addresses.
STANDARD FORM 95 REV. (2/2007) BACK

 

 

 
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page4of19 PagelD 8

POWER OF ATTORNEY

I, Creston Bolden, hereby assign my attorney, William D, Hamker, Power of Attorney to
negotiate any issues and/or for settlement of my claim arising out of the accident on February 11,

2019 with the US Postal Service.

SIGNED on this the \O™ day of KEDLNALY , 2020,

a4
CRESTON BOLDEN-—

 

STATE OF TEXAS
COUNTY OF POTTER

SUBSCRIBED AND SWORN TO BEFORE ME on this | ko day of

“Yolo WO aa 2020, to certify which witness

 
 

of office.

t
ie

 

Seopa Shee OF TEXAS

 

POWER OF ATTORNEY
Page 1 of 1
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page5of19 PagelID9

THE STATE OF TEXAS

eo oe

COUNTY OF POTTER

ATTORNEY RETAINER AGREEMENT

CLIENT(S): GRESToOr* Bar TY)

ON BEHALF OF:

 

1.00 The undersigned, hereafter referred to as "Client", does hereby agree
individually and on behalf of the above-referenced individuals, if any, to retain the LAW OFFICE
OF WILLIAM D. HAMKER hereafter referred to as "Attorney", as Client's Attorney to represent
him/her with respect to all claims against whomever may have productive liability for damages and
injuries suffered by the Client resulting from the incident which occurred or was discovered on or

about alo We A in, Pena QAWO Os , hereafter

referred to as the "Claim".
1.01 The Client understands that if wrongful death and/or survival Claims are

pursued, there may be one or more other legal beneficiaries of the decedent(s). The most

expeditious way to proceed will be for each legal beneficiary to sign this agreement.
1,02 In the event Attorney represents multiple Clients, each Client acknowledges

that potential conflicts of interest may arise among multiple Clients and that these conflicts have
been explained. In the same regard, multiple Clients agree to waive confidentially among the

Clients in the interest of pursuing a fair and reasonable recovery.
2.00 Client authorizes the Attorney, its agents and employees, to take all steps in

this matter deemed necessary and appropriate to obtain a satisfactory result, including but not
limited to, securing a complete investigation, proceeding to trial and/or discontinuing litigation.
The Attorney agrees not to settle or compromise the case without the Client's approval. The Client
agrees to cease all communications with all third parties regarding the subject matter of this claim

without the Attorney's knowledge and consent.
3.00 Client agrees to pay the Attorney a fee, CONTINGENT ON WHAT IS

RECOVERED in this matter by way of settlement, judgment or otherwise, to be computed as

follows:

(1) 20% of.any award, compromise, or settlement; and
(2) 25% of any judgment rendered.
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page6of19 PagelD 10

IN ADDITION TO THE ABOVE FEES, Client shall pay to the Attorney, OUT OF CLIENT'S
SHARE OF THE RECOVERY (there will be no reimbursement unless there is a recovery), all
expenses advanced by the Attomey in connection with the Claim at the time of disposition of the
case. The Attorney is authorized to incur those expenses he deems reasonable and necessary to
accomplish a satisfactory resolution of the Claim and shall advance those expenses as incurred.
Said expenses shall include, but not be limited to, travel and lodging, physician and/or expert
witness fees, consultant fees, exhibit fees, exhibits, photography, videotape and long distance
telephone calls. Long distance telephone calls are billed at a rate of $3.75 each regardless of length;
all copies are billed at $.35 each, all other expenses are billed in the exact amounts incurred and
will be documented for Client's review at the closing of any recovery on the case.

4.00 In the event that a structured settlement is negotiated, the Client approves
and authorizes the Attorney's fee to be based upon the present value benefit of the structured
settlement to the lien rather than upon the present market cost of such a settlement. (The present
value benefit shall be determined by applying appropriate discount rates that consider the after tax
benefits of the negotiated structured settlement to the Client). The Client understands that the
present value benefit of a structured settlement to the Client might exceed the present market cost at
which the defendant can purchase a structured settlement package. The Attorney retains the sole
right to take its fee in cash at the time of settlement or in deferred payments, regardless of the
manner in which the Client's recovery is paid.

5.00 The Client authorizes the Attorney to retain a lien on said cause of action,
any proceeds, and any judgments recovered in such connection to the extent of any Attomey's fees
and expenses. :

6.00 The Client understands and agrees that any debts of the Client, including,
but not limited to, expenses incurred for medical care, nursing, special aids and transportation, as
well as any medical insurance and/or worker's compensation .subrogations and/or hospital liens
incurred as a result of the incident giving rise to the Claim shall not be bore by or apportioned to

the Attorney in any way.
7.00 IF AT THE CONCLUSION OF THE CASE, NOTHING IS RECOVERED
ON BEHALF OF THE CLIENT, THE CLIENT SHALL OWE THE ATTORNEY NEITHER A

FEE NOR REIMBURSEMENT OF EXPENSES. :
8.00 If, in the Attorney's opinion, a fair and reasonable settlement offer is made

by a defendant and the CLIENT REJECTS THE ADVICE OF THE ATTORNEY TO SETTLE,
the Attorney may WITHDRAW FROM THE CASE, retaining a lien on said cause of action, to the
extent of the contracted ATTORNEY'S FEE on the proposed offer of settlement and EXPENSES

INCURRED BY THE ATTORNEY TO THAT TIME.
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page 7of19 PagelD 11

9.00 IT IS UNDERSTOOD AND AGREED THAT THE ATTORNEY
RETAINS THE RIGHT TO RELEASE ITSELF FROM THIS CONTRACT AND WITHDRAW
FROM THE REPRESENTATION OF THE CLIENT, IF IT APPEARS TO THE ATTORNEY
THAT CIRCUMSTANCES HAVE DEVELOPED WHICH WOULD HINDER CONTINUED
EFFECTIVE LITIGATION OF THE CASE OR THAT A SUSTAINABLE OR COLLECTIBLE
JUDGMENT CANNOT BE OBTAINED. IN THE EVENT OF SUCH A RELEASE, THE
ATTORNEY WILL RETAIN A LIEN ON THE CASE ONLY TO THE EXTENT OF THE
EXPENSES WHICH HAVE BEEN ADVANCED ON THE CLIENT'S BEHALF. THE CLIENT
AGREES TO PROTECT SUCH EXPENSES OUT OF ANY RECOVERY ULTIMATELY
OBTAINED IN THIS CASE. IF NO RECOVERY IS SUBSEQUENTLY OBTAINED THE

CLIENT WILL NOT OWE THE ATTORNEY A FEE OR EXPENSES.
9.01 In the event that the Attorney determines that expert testimony is necessary

and/or appropriate for the development and eventual trial or settlement of Client's lawsuit, and the
Attorney cannot, after having used due diligence, obtain said expert testimony, it is within the

Attorney's discretion to withdraw from employment on behalf of Client.
9.02 It is expressly understood and agreed that the Attorney additionally may

withdraw from its employment on behalf of the Client, if the Client;
(a) Insists upon presenting a claim or defense that is not warranted under

existing law and cannot be supported by good faith argument of an extension, modification, or

reversal of existing law;
(b) Insists that the Attorney pursue a course of conduct that is illegal or that is

prohibited under the disciplinary rules;
(c) By other conduct renders it unreasonably difficult for the Attorney to carry
out its employment;

(d)
and advice, even if such conduct is not contrary to the disciplinary rules;
(e) Deliberately disregards an agreement with the Attorney's as to fees for

services rendered and/or expenses.
9.03 The Attomey agrees to withdraw from representation of Client only for good

cause and in the event of such withdrawal, the Attorney shall be entitled to all the compensation

allowed by law.
10.00 Upon conclusion of Client's case, the Attorney shall provide Client with a

written statement showing the amount of the gross recovery, if any, and showing the deductions
taken for Attorney's fees and expenses, Client will be given a Firm Trust check for Client's share of

recovery at the closing.
11.00 The Client authorizes the Attorney to retain and utilize exhibits, documents

and materials developed in this case as teaching and demonstration aids in lectures and professional
presentations and publications, subject to provisions being made for the protection of the Client's

privacy, unless such materials are not matters of public record.
12.00 The Client agrees that William D. Hamker may associate other attorneys to

help him on this matter. The Client acknowledges and agrees that any fee or claim to an associated
attorney shall be paid out of the attorneys fees portion of the recovery; and that in no event shall the
attorneys fee portion increase by reason of the association of another attorney.

Insists that the Attorney engage in conduct that is contrary to its judgment
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page 8of19 PagelD 12

13.00 The Attorney makes no representations or guarantees regarding the tax

consequences of any recovery obtained on behalf of the Client.
14.00 This contract is performable in Potter County, Texas and contains all the

agreements of the parties to it.
15.00 The Client acknowledges that the Attorney has made NO GUARANTEE

regarding the successful resolution of said cause of action, and all expressions relative thereto are
matters of Attorney's opinion only and shall not be considered as express or implied warranties of

the Claim's outcome.

 

 

 

a s a
SIGNED this the_\”) day of Tels f AB mu 2019.
——
I
CLIENT
Wo NW QO= AVE. PMATRN07T
ADDRESS
Ns C
(ou \> ¢ NY ee

 

ATTORNEY, WILLIAM D. HAMKER
  
  

  

TxDOT 16893653.2
CrashID /2019054748

Law ene ASG Prhise¥i90015-Z Document 1-1 Filed 01/28/21 Ra

ACTIVE
ClrataL [J cmv [JScHooLeus [J RAILROAD AB [J SUPPLEMENT (1 86HG6L ZONE

Texas Peace Officer's Crash Report (Form CR-3 1/1/2018)

©
st Mail to: Texas Department of Transportation, Crash Data and Analysis, P.O. Box 149349, Austin, TX 78714. Questions? Call 844/274-7457
Refer to Attached Code Sheet for Numbered Fields

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lores
Departs! : a , ae . _
‘f Tnaaportetan *=These fields are required on all additional sheets submitted for thls crash (ex.: additional vehicles, occupants, injured, etc.) Page 1 of 2
"Crash Dale "Crash Time Case Local Use
(MMIDDIYYYY) 0 2/11/2019 | (24HRMM)) 1) 24 5 | 3 [1p 19-025542
*County “Clty 0 Ourside
> [Name RANDALL Name AMARILLO City Limit
g Inyouropinion, didthiscrashresultinatieast EJYeS | Lathude Longitude —
= $1,600 damage to any one person's property? [No (decimal degrees) | | 1c] \ | | \ (decimal degrees) | |
SO ROAD ON WHICH CRASH OCCURRED eee .
rc - a = =
"1 Rdwy. "Hwy, 2 Rdwy. Block 0 3 Street * Streel [Paneer a ‘,
5 Sys. pa Num. Parl Num. 410 Prefix °" Name 457TH a et a> cpu NE -
F par ae eee
o Crash Occurred on a Private Drive or Toll Raad/ | Speed Const. []Yes | Workers []Yes | Street i t CERTIFIED: ~ :
i O Road/Private Property/Parklng Lot 0 Toll Lane i Zone [Z] No Present []No Desc. Bs ® CERTE ED 2 ‘Be Vil
e — = <a
& INTERSECTING ROAD, OR IF CRASH NOT AT INTERSECTION, NEAREST INTERSECTING ROAD OR REFERENCE MARKER Ba 52a SAS AS 7 (\""
3 <3 oh re aan ce
=lar D1Yes |1 Rdwy. Hwy. 2. Rdwy. Block 3 Street Street ‘Sy f Si oe qeSleet
LR 1 4500 s WESTERN Segnee 2 st
int [X]No | Sys. Num, Part Num. Prefix Name Oe nee ,O O jsurix
Distance from Int. [&) FT |3 Dir. from int. Reference Street ‘ ce
of Ref. Marker 300 [-]M! JorRef. Marker E Marker Dasc, : ‘Non |
Unit 5 Unit Parked Hitand |LP [LP
Num. 1 Desc, 4 Vehicle Run Stale wy Num. VIN 1 oy 2) Oy 6 | 2,7,;8) » ) ) y yy yyy
Veh, 6. Veh. Veh, OTHER (EXPLAIN IN Veh, OTHER (EXPLAIN IN 7 Body Fale eee Eien
Yer); | | f Color WHI Make NARRATIVE) Model NARRATIVE) Style 98 Narrative if checked)
8 DID DUD DUID 9 DL 10 CDL 14 DL DOB ' Bi Feed
Type 1 Slate my Num, 21846852 Class & End. 96 Rest. o¢ (MavODrvvvy} | ° i3y " 3 | 0 ut a 13)
Address (Street,
Clty, State, ZIP) 1705 S JACKSON ST AMARILLO, TK 79102
“ : } 2> z= i ‘2
5 5.15 gs Name: Last, First, Middle 3= S| x 8 & a @/2lu,| # 2 3. o§
ae E i a/4 a Enter Driver or Primary Person for this Unit on first line = 5 ete) 2 ee = 4 /< a! 33 lO go B)OS
jo = Sere 3S) 2I4B| ©] | 2 [PSS] FRG ee [AulAd a3
8 1 1 1 |BUSH, JESSICA RAYE N 33] W 2 1 1 {97 | 97 N 96 96 | 97 | 97
S
§ Not Applicable - Alcohol and
a Drug Results are only reported
g for Drivet/Primary Person for
= each Unk.
a
>
{x] Owner | Owner/Lessee
[Lessee [Name &Addressipyzrep STATES POSTAL SERVICE, 5000 S WESTERN ST AMARILLO, TX 79110
Proofof [JYes [] Expired | 26 Fin. Fin. Resp. Fin. Resp.
Fin.Resp.[}No fx] Exempt | Resp. Type Name Num,
Fin. Resp. 27 Vehicle _ 27 Vehicle Vehicle GJ Yes
Phone Num. Damage Rating1 |) | 8 td 7 | FP Lf 2 [Damage Rating2; =} | | | | J 4 Inventoried []No
Towed Towed
By PRIVATE TOW To 5000 S, WESTERN
Unit 5 Unit Parked Hitand [LP LP
Num. 9 Desc. 4 C1 Venice Run State my Num. rsw4e99 VIN 2,9) %) PF, C,2),F,)3,9)6,2,;9 1,2; ;5 47 4
Veh 6. Veh. Veh. Vah, 7 Body Pol, Fire, EMS on
; Em Explain In
Year} 2) 0) 14 6 |Cobr piu Make HONDA Model crvic Style pa Naetivell checked)
BDLUID DUID DUID 9DL 10 CDL 44 DL pos ; Sak
Type oy Stale ing Num. s75as803 Class py End. 9¢ Rest. o¢ (MMIDOYYY) | Q \3 | 0 I 3 | ' 1) 9
Address (Steet,
Clty, State, ZIP) 1106 NW 20th AVE AMARILLO, TX 79107
= 7 = x o
2 © ./8 g8 Name: Last, First, Middle 52 g x g 8 oN Bl 2]s i “ 2 3. 33
me Eo a} 3 Enter Driver or Primary Person for this Unit on first line = $ wl} e) 2), ec] £ 4 /<e] uy 8 |O8 S 3/O8
gle yp 2 -wl| < jeg] — fS - |p Rx nm AA ma nu nx no
2 1 1 1 |BOLDEN, CRESTON VERNA N 23 | 8B 2 1 1 2 97 N 96 96 | 97 | 97
=
5 Not Applicable - Alcohol and
ur Drug Results are only reported
G for Driver/Primary Person for
ie each Unit,
=
Owner | Owner/Lessee
[Jlessee [Name & Address nporneN, CHARISS JANEE, 1106 NW 20th AVE AMARILLO, TX 79107
Proofof [JYes [] Expired | 26 Fin. Fin. Resp. Fin. Resp.
Fin. Resp. [XJNo — [[] Exernpl | Resp. Type Name Num.
Fin. Resp. 27 Vehicle . 27 Vehicle Vehicle Yes
Phone Num. Damage Rating1 | | 1 | F | R jj % [Damage Raling2 } | 7 | | | “| Inventoried [_]No
Towed Towed
[By Competition Towing To 98409 140 B, Ama, TX 79118 373-5958

 

 

 
age |D 14 Page 2 of :

Law eGase 2:71 -Cy- a : oO ~
Form CR-3 (Rev. 1/1/2018) 19-0: : Crash ID z=
= i [Se | La es ees
(MM/DDIYYYY) (24HR:MM)

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oe
Nur Non Taken To Taken By
sg {| |
za | | tf
=
Ea
Be Ltt.
a3
uw
a2 Ld.
{| J
|_|
wnt Kien: Charge Citatlon/Referance Num.
a 1 1 |Failed To Yield At Yield Intersection 12021626
5
a Damaged Property Other Than Vehicles Owner's Name Owner's Address
u
<
=
Q
: Ly.
Unit 10,0014 TRANSPORTING CMV Disabling ‘es |28 Veh, 29 Carier Canier
Num. ies, 1 aazandous MATERIAL [J 9+ capacrry Damege? (CINo |Oper. pure iD Num.
Caniers Carrier's 30 Veh,
Corp, Name Primary Addr, ype
=/51 Bus C)RGVW HazMal [_] Yes |32 HazMat HazMat 32 HazMat HazMat 33 Cargo
S| Type Clewr} | {1 7 7 [Released CJNo |ClassNum.  |IDNumj { {ft | | | [ClassNum,  [IDNumj | ff | | | [Body Type
Unk (CJRGVwW 34 Thr. CMV Disabling (_] Yes} Unit LIRGVWw 34 Trlr. CMV Disabling (] Yes
Num. Oscwer | 1 | | | [Type Damage? (JNo | Num. LisewrR | | | [| | | Type Damape? LJNo
Sequence Intermodal Shipping L] Yes Actual” Total Num.
Of Events 35 Seq. 1 35 Seq. 2 35 Seq. 3 35 Seq. 4 Container Permit [No woere Lt LL tp fares
- 36 Contributing Factors (investigator's Opinion) 37 Vehicle Defects (Investigator's Opinion) Environmental and Roadway Conditons
2s Unt # Contributing May Have Contrib. Contributing May Have Contib. 38 39 40 44 42 43 44
a= Weather| LUghi | Entering | Roadway | Roadway] Surface | Traffic
Gs 1 39 Cond. Cond. Roads Typa Alignment} Condition | Contral
=o
o
2 et 98 1 1 al 9
Investigators Narrative Opinion of What Happened Fleld Diagram + Not to Scale
(Attach Additional Sheets If Necessary)
WNIT 1 IS A USPS MAIL CARRIER VEHICLE. IT WAS IN THE 4100 BLOCK
OF SW 45TH ON THE NORTH SIDE OF THE ROAD. IT WAS DRIVING WB ON ;
IAM ACCESS ROAD STYLE STREET, WITH A YIELD SIGN TO YIELD TO wa | |
''RAPFIC., UNIT 2 WAS WB IN THE INSIDE LANE OF THE SAME BLOCK & >
NUMBER, UNIT 1 FTYROW-YIELD SIGN CAUSING THE FR OF UNIT 2 TO |
STRIKE THE LP OF UNIT 1.
—_ —_— UNIT 1a LL
= GELS UNIT 2
&
Gy
=
Qa
iS
z
we = fice iaeeie Ried ee
=
=
=
< 4100 SW 45TH
= ;
wu
5 . 7
a | | | |» Notte scale :
$
v7)
9
6
wo
wt
&! Time Notified How Time Arrived Report Date
2} (24MM) ; 2) 2) 54 4 |NotiiedDispatched (24HRMM) 1,2 ;° |? |quwoprryyy) 02/19/2019
=
linvest [«] Yes a ID
Elcomp. []No  |Neme (Printed) JONES, STEVEN C Num. 1443
w
S/OR! I's [service
SjNum. ;T 1X {2 78 [8 JO 42 JO Jo gency AMARTLLO POLICE DEPARTMENT ReaiowDa| 5) 4 i |

 

 
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page11o0f19 PagelD 15

 
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page12o0f19 PagelD 16

 
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page130f19 PagelD 17

 
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page14o0f19 PagelD 18

 
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page15o0f19 PagelD 19

 
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page16o0f19 PagelD 20

 
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page17of19 PagelD 21

 
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page18o0f19 PagelD 22

 
Case 2:21-cv-00015-Z Document 1-1 Filed 01/28/21 Page19o0f19 PagelD 23

 
